ATTACHMENT B
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES,


         v.
                                                            Criminal Action No. 19-356
 DAVID HARRIS,

                 Defendant.



                         DECLARATION OF MR. DAVID FARMER

Under 28 U.S.C. §1746, I, Mr. David Farmer, state the following:

   1. I am the third-party custodian for Mr. David Harris. By order of the Court, Mr. Harris is
      confined to my home at 4711 Deanwood Dr. Capitol Heights, MD 20743.

   2. From the period of ________, 2020 to _______, 2020, all electronic devices within my
      house have been either in my actual possession or under lock and key.

   3. I attest that David Harris has not accessed any electronic devices with any internet
      capability in my home during that period of time.

   4. I attest that if Mr. Harris does access or attempt to access any electronic devices with
      internet capability while he is in custody, or violate any other conditions of release, I will
      immediately report this information to the Pretrial Services Agency at 202 442-1000.


I so declare, under penalty of perjury, that the foregoing is true and correct.

Executed on: _______________, 2020



                                                                     _________________________
                                                                     Mr. David Farmer




                                                  2